Case 1:18-cv-07499-RA-JLC Document 77-14 Filed 02/20/20 Page 1 of 5




             EXHIBIT N
Case 1:18-cv-07499-RA-JLC Document 77-14 Filed 02/20/20 Page 2 of 5




                                                        Plaintiff Doc. 00148
Case 1:18-cv-07499-RA-JLC Document 77-14 Filed 02/20/20 Page 3 of 5




                                                        Plaintiff Doc. 00149
Case 1:18-cv-07499-RA-JLC Document 77-14 Filed 02/20/20 Page 4 of 5




                                                        Plaintiff Doc. 00150
Case 1:18-cv-07499-RA-JLC Document 77-14 Filed 02/20/20 Page 5 of 5




                                                        Plaintiff Doc. 00151
